                                          Case 5:18-cr-00258-EJD Document 509 Filed 09/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 18-cr-00258-EJD
                                                        Plaintiff,
                                   9                                                       ORDER DENYING MOTION TO
                                                 v.                                        DISMISS SUPERSEDING
                                  10                                                       INFORMATION
                                         ELIZABETH A. HOLMES and RAMESH
                                  11     “SUNNY” BALWANI,                                  Re: Dkt. No. 399

                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is Defendants’ Motion to Dismiss the Superseding Information, Dkt. No.
                                  15   391. This order follows full briefing and oral argument. For the following reasons, the Court
                                  16   DENIES Defendants’ motion.
                                  17     I.   BACKGROUND
                                  18          The Government filed a Superseding Information on May 8, 2020, Dkt. No. 391
                                  19   (“Superseding Inf.”), which followed the then-operative Superseding Indictment, Dkt No. 39. In
                                  20   response, on May 18, 2020, Defendant Holmes filed the instant motion to dismiss the Superseding
                                  21   Information. Dkt. No. 399 (“Mot.”). There, she contends that the filing of the Superseding
                                  22   Information violates her Fifth Amendment right to be tried only upon “a presentment or
                                  23   indictment of a Grand Jury.” U.S. Const. amend. V. Id. Defendant Balwani joins the motion in
                                  24   full. Dkt. No. 400. The Government filed their opposition on May 26, 2020, Dkt. No. 408
                                  25   (“Opp.”), and Defendants replied on June 1, 2020, Dkt. No. 409 (“Reply”).
                                  26          Then, on July 14, 2020, the Government filed a Second Superseding Indictment (“SSI”).
                                  27   Dkt. No. 449 (“SSI”). The parties were given the opportunity to address the effect (if any) of the
                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER DENYING MOTION TO DISMISS SUPERSEDING INFORMATION
                                                                         1
                                          Case 5:18-cr-00258-EJD Document 509 Filed 09/11/20 Page 2 of 4




                                   1   SSI on the motion to dismiss the Superseding Information at the hearing, which the Court held via

                                   2   Zoom on July 20, 2020. Dkt. No. 408. The SSI was subsequently superseded by the Third

                                   3   Superseding Indictment (“TSI”). Dkt. No. 469 (“TSI”).

                                   4    II.   DISCUSSION
                                   5          Defendants move to dismiss the Superseding Information on the ground that it violates the

                                   6   Fifth Amendment to the U.S. Constitution and Federal Rule of Criminal Procedure Rule 7(a)(1).

                                   7   Mot. at 1. A criminal defendant has a Fifth Amendment right to be tried only upon “a presentment

                                   8   or indictment of a Grand Jury,” U.S. Const. amend. V, which neither Defendant has waived.

                                   9   Federal Rule of Criminal Procedure Rule 7(a)(1) similarly provides that any offense “punishable

                                  10   . . . by imprisonment for more than one year” “must be prosecuted by an indictment.” Fed. R.

                                  11   Crim. P. 7(a)(1). These protections apply when the Government seeks to amend the charges

                                  12   against a defendant: “[A]fter an indictment has been returned its charges may not be broadened
Northern District of California
 United States District Court




                                  13   through amendment except by the grand jury itself.” Stirone v. United States, 361 U.S. 212, 215-

                                  14   16 (1960). Because the Superseding Information was not returned by a grand jury, Defendants

                                  15   argue that it must be “deemed without legal effect and dismissed immediately.” Mot. at 1.

                                  16          The Government opposes dismissal. It acknowledges that the Superseding Information is

                                  17   broader than the Superseding Indictment. The Government also concedes that the Superseding

                                  18   Information does not permit it to prosecute the Defendants on any new charges, and that an

                                  19   indictment is constitutionally required in order to do so. But the Government argues that the

                                  20   Superseding Information here violates neither of those rules. Instead, the Government explains,

                                  21   the Superseding Information “accomplishes two important purposes”: (1) “it permits the Court to

                                  22   require the defendant to appear for further proceedings on the specific charges”; and (2) “provides

                                  23   formal notice of the charges and satisfies the statute of limitations.” Opp. at 2. According to the

                                  24   Government, the Superseding Information was necessary because grand jury proceedings in this

                                  25   District were suspended on March 16, 2020 until June 2020 due to the COVID-19 public health

                                  26   emergency. See General Order 72, IN RE: Coronavirus Disease Public Health Emergency

                                  27   (adopted Mar. 16, 2020); General Order 72-2, IN RE: Coronavirus Disease Public Health

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER DENYING MOTION TO DISMISS SUPERSEDING INFORMATION
                                                                         2
                                          Case 5:18-cr-00258-EJD Document 509 Filed 09/11/20 Page 3 of 4




                                   1   Emergency (adopted Apr. 30, 2020). The Government therefore asks the Court not to dismiss the

                                   2   Superseding Information, and instead to consider its legal effect as those two issues arise.

                                   3          The Court agrees with the Government. Again, it is undisputed that “the Fifth Amendment

                                   4   and Federal Rule of Criminal Procedure 7 require that offenses punishable by imprisonment for

                                   5   more than one year be prosecuted by indictment,” and that the Superseding Information does not

                                   6   authorize the acceptance of a guilty plea or a trial on the relevant charges. Opp. at 1. It does not

                                   7   follow, however, that the Superseding Information is “without legal effect” and must be

                                   8   “dismissed immediately,” Mot. at 1. As the Seventh Circuit put it, Rule 7 “does not forbid filing

                                   9   an information without a waiver; it simply establishes that prosecution may not proceed without a

                                  10   valid waiver.” United States v. Burdix-Dana, 149 F.3d 741, 742 (7th Cir. 1998); accord United

                                  11   States v. Cooper, 956 F.2d 960, 962 (10th Cir. 1992). In other words, it is the prosecution of a

                                  12   defendant without an indictment that violates the Constitution and Rule 7—not the filing of an
Northern District of California
 United States District Court




                                  13   information.

                                  14          Moreover, the issues of whether the Superseding Information in fact “permits the Court to

                                  15   require the defendant to appear for further proceedings on the specific charges” or “satisfies the

                                  16   statute of limitations” for a later-returned indictment, Opp. at 2, are not currently before the Court.

                                  17   The Government did not ask the Court to require Defendants to appear for any specific

                                  18   proceedings based on the Superseding Information, and any statute of limitations issue would arise

                                  19   under the SSI or the TSI rather than the Superseding Information. Consequently, the Court is not

                                  20   prepared to say that the Superseding Information has no legal effect at this time. The Court will

                                  21   determine the Superseding Information’s legal effect when the relevant issues are squarely

                                  22   presented.

                                  23          Thus, although the Court confirms that the Government may not prosecute the Defendants

                                  24   on the expanded charges in the Superseding Information, dismissal of the document is not

                                  25   warranted at this stage.

                                  26   III.   CONCLUSION
                                  27          For the foregoing reasons, the Court will DENY without prejudice the Defendants’ motion

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER DENYING MOTION TO DISMISS SUPERSEDING INFORMATION
                                                                         3
                                          Case 5:18-cr-00258-EJD Document 509 Filed 09/11/20 Page 4 of 4




                                   1   to dismiss the Superseding Information.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: September 11, 2020

                                   6                                             ______________________________________
                                                                                 EDWARD J. DAVILA
                                   7                                             United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER DENYING MOTION TO DISMISS SUPERSEDING INFORMATION
                                                                         4
